DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckman (US 5205681).
Regarding claim 2, Eckman discloses a tool driving device comprising a holder 204 for chucking and holding a rotating tool 2. A first air motor 35 rotates the holder. A feeding mechanism having a second air motor 46 moves the holder in a tool axis direction (see Figs. 1 & 2), the second air motor generating power for moving the holder.
Regarding claim 4, Eckman discloses the feeding mechanism further including a gear (any one of 45, 44, 42, 41, etc.) that increases torque output from the second air motor.
Regarding claim 16, Eckman discloses an inherent hole processing method comprising producing a product using the tool driving device according to claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eckman (US 5205681) in view of Uchiuzo et al. (USPG 20100247254, hereinafter ‘Uchiuzo’).
Regarding claim 1, Eckman discloses a tool feeding mechanism for a handheld tool rotating device having a holder 204 and a first air motor 35. The holder chucks and holds a rotating tool 2, the first air motor rotates the holder, and the tool feeding mechanism is attached to the tool rotating device.
The tool feeding mechanism comprises a coupler 10 attached to the tool rotating device and a moving mechanism having at least one of a crawler, rack and pinion and ball screw (gear mechanism driven by motor 46) that moves the coupler in a tool axis direction. A second air motor 46 powers the moving mechanism. Eckman does not disclose the tool feeding mechanism comprising a fixing member as claimed, or the moving mechanism moving the coupler relative to said fixing member.
Uchiuzo discloses a similar handheld pneumatic tool, wherein the tool is provided with a fixing member having a bush 103 attached directly or indirectly to a workpiece of hole processing using a rotating tool. The feeding mechanism then moves the cutting tool relative to the bush to accomplish drilling of the workpiece.

Regarding claim 3, Eckman does not disclose speed controllers for adjusting a flow rate of first and second air signals into the first and second air motors respectively.
Uchiuzo discloses a similar tool, wherein two air motors (spindle motor 5 and air cylinder mechanism 6) are provided to rotate and advance a spindle respectively. First and second speed controllers are provided for variably setting a rotation and feeding speed of the holder by adjusting a flow rate of a first and second air signal input into the first and second air motors respectively (Paragraphs [0008-0009]).
It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate the first and second speed controllers of Uchiuzo into the device of Eckman in order to provide adjustability of the speeds of rotation and feed in order to machine different workpiece materials (Paragraphs [0011-0013]).
Regarding claim 5, Eckman discloses a switch 104 operated by the user, and an air signal circuit that rotates the first and second air motors according to a switching state of the switch (See e.g. Fig. 4). Eckman does not explicitly disclose the drilling device as being handheld and including a housing of the first air motor and a grip.
Uchiuzo discloses a similar device contained in a housing 2 that surrounds two air motors 5/6 and a grip 1a that is coupled to the housing to make the device handheld.

Regarding claim 6, Eckman discloses the feeding mechanism being adapted to move a tool rotating unit in the tool axis direction, the tool rotating unit is the rest of the device including at least the holder, the first air motor, the housing, grip and switch.
Regarding claim 7, Eckman discloses the air signal circuit being adapted to start normal rotations of the first and second air motors when the single and common switch has been turned on (Col. 9, Line 12 – Col. 10, Line 11).
Regarding claim 8, Eckman discloses the air signal circuit being adapted to lock the switch in an on state while the holder is moving forward in the tool axis direction by a normal rotation of the second air motor and automatically unlock and turn off the switch when the holder has moved forward to a stop position (Col. 11, Line 46 – Col. 12, Line 12).
Regarding claim 9, Eckman discloses the air signal circuit being adapted to automatically stop a rotation of the first air motor when the holder has moved forward to a stop position by normal rotation of the second air motor (Col. 7, Lines 37-47)
Regarding claim 10, Eckman discloses the air signal circuit being adapted to automatically and reversely rotate the second air motor when the holder has moved forward to a stop position by normal rotation of the second air motor, the holder moving 
Regarding claim 11, Eckman discloses the air signal circuit being adapted to automatically stop a rotation of the second air motor when the holder has moved backwardly to an initial position by a reverse rotation of the second air motor (Col. 7, Lines 37-47).
Regarding claim 12, Eckman discloses the air signal circuit having an air circuit element (bottom of hole sensor) detecting that the holder has moved forward to the stop position, the air circuit element allowing an adjustment of the stop position to drill holes of varying depths.
Regarding claim 17, Eckman does not disclose the specifics of the product produced.
Uchiuzo discloses drilling composite workpieces by utilizing adjustable flow rates of compressed air to the first and second motors to produce a product by first hole processing and second hole processing of a workpiece consisting of laminated first and second materials. The first hole processing of the first material and the second hole processing of the second material are performed under a hole processing condition that a first feeding amount of the rotating tool, per one rotation of the rotating tool, in the tool axis direction in the first processing is different from a second feeding amount of the rotating tool, per one rotation of the rotating tool, in the axis direction in the second hole processing (Paragraphs [0011-0013]).
It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate the variable speed(s) of the motors taught by Uchiuzo into the 
Regarding claim 18, Eckman discloses the feeding mechanism further including a gear (any one of 45, 44, 42, 41, etc.) that increases torque output from the second air motor.
Regarding claim 19, Eckman discloses a switch 104 operated by the user, and an air signal circuit that rotates the first and second air motors according to a switching state of the switch (See e.g. Fig. 4). Eckman does not explicitly disclose the drilling device as being handheld and including a housing of the first air motor and a grip.
Uchiuzo discloses a similar device contained in a housing 2 that surrounds two air motors 5/6 and a grip 1a that is coupled to the housing to make the device handheld.
It would have been obvious to one having ordinary skill in the art at the time of filing to enclose the device of Eckman in a housing, and provide said housing with a grip, as taught by Uchiuzo, to make the device handheld and portable, thus greatly increasing the usability of the device and allowing its use in various machining situations.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Desmoulins (US 6565293) in view of Eckman (US 5205681).
Regarding claim 2, Desmoulins discloses a tool driving device comprising a holder 30 for chucking and holding a rotating tool. A first air motor 14 rotates the holder. A feeding mechanism, having a second motor 44 moves the holder in a tool axis direction, the second motor generating power for moving the holder. Desmoulins discloses the second motor being an electric motor.

It would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Desmoulins to utilize an air motor as the second motor, depending on the type(s) of power available at the worksite.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eckman (US 5205681) in view of Uchiuzo et al. (USPG 20100247254) and Merlini (USPG 20170100807).
Regarding claim 13, Eckman discloses the second air motor giving rotation to power the feeding of the tool, but Eckman does not disclose the feeding mechanism including a fixing member or jig and a ball screw moving the holder in the tool axis direction.
Uchiuzo discloses a similar handheld pneumatic tool, wherein the tool is provided with a fixing member having a bush 103 attached directly or indirectly to a workpiece of hole processing using a rotating tool via a jig 200 for hole processing attached to the workpiece. The feeding mechanism then moves the cutting tool relative to the bush to accomplish drilling of the workpiece.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the handheld tool rotating device of Eckman with a fixing member, having a bush, in order to engage the bush in a jig plate to improve operability and reduce machining time, as taught by Uchiuzo (Paragraph [0036]). The modified tool would move the coupler relative to the stationary fixing member in a tool axis direction 
Merlini discloses a similar drill advance structure, wherein the holder (drill structure) is advanced by means of a ball screw 14.
It would have been obvious to one having ordinary skill in the art at the time 
Regarding claim 14, the modified tool of claim 13 has the rotation axis of the ball screw (which replaces the threaded rod of Eckman) being coaxial (on the same straight line as) with the tool axis of the rotating tool. One end of the ball screw in a tip side of the rotating tool is directly or indirectly coupled to the second air motor (by way of the gear train) and the second air motor moves in the tool axis direction, together with the holder when placing and/or removing the drill.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Desmoulins (US 6565293) in view of Eckman (US 5205681) as applied to claim 2 above, and further in view of Uchiuzo et al. (USPG 20100247254) and Merlini (USPG 20170100807).
Regarding claim 13, Desmoulins discloses the second motor giving rotation power to the rotating feed screw 42. Neither Desmoulins nor Eckman disclose the device including a fixing member or the feed screw being a ball screw.
Uchiuzo discloses a similar handheld pneumatic tool, wherein the tool is provided with a fixing member having a bush 103 attached directly or indirectly to a workpiece of hole processing using a rotating tool via a jig 200 for hole processing attached to the workpiece. The feeding mechanism then moves the cutting tool relative to the bush to accomplish drilling of the workpiece.

Merlini discloses a similar drill advance structure, wherein the holder (drill structure) is advanced by means of a ball screw 14.
It would have been obvious to one having ordinary skill in the art at the time of filing to replace the rotating feed screw of the device of Desmoulins, Eckman and Uchiuzo with a ball screw, as taught by Merlini, to produce a lower-friction drill spindle advance mechanism.
Regarding claim 15, Desmoulins discloses the rotation axis of the feed screw and tool axis of the rotating tool being disposed in parallel. Therefore the modified device of claim 13 would keep this configuration. One end of the ball screw in a tip side of the rotating tool would be directly or indirectly coupled to the second air motor and the second air motor would move in the tool axis direction, together with the holder when placing and/or removing the drill.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eckman (US 5205681) in view of Uchiuzo et al. (USPG 20100247254) as applied to claim 3 above, and further in view of Merlini (USPG 20170100807)
Regarding claim 20, Eckman discloses the second air motor giving rotation to power the feeding of the tool, but Eckman does not disclose the feeding mechanism including a fixing member or jig and a ball screw moving the holder in the tool axis direction.
Uchiuzo discloses a similar handheld pneumatic tool, wherein the tool is provided with a fixing member having a bush 103 attached directly or indirectly to a workpiece of hole processing using a rotating tool via a jig 200 for hole processing attached to the workpiece. The feeding mechanism then moves the cutting tool relative to the bush to accomplish drilling of the workpiece.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the handheld tool rotating device of Eckman with a fixing member, having a bush, in order to engage the bush in a jig plate to improve operability and reduce machining time, as taught by Uchiuzo (Paragraph [0036]). The modified tool would move the coupler relative to the stationary fixing member in a tool axis direction to successfully drill a workpiece. Neither Eckman nor Uchiuzo disclose the feeding of the tool being done by a ball screw.
Merlini discloses a similar drill advance structure, wherein the holder (drill structure) is advanced by means of a ball screw 14.
It would have been obvious to one having ordinary skill in the art at the time of filing to replace the threaded rod 1 of Eckman with a ball screw, as taught by Merlini, to produce a lower-friction drill spindle advance mechanism.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722